             Case 1:20-cv-09101 Document 1 Filed 10/29/20 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                     :
 JOSHUA WIDRICK,                                     :
                                                     :   Case No._______________
                                                     :
                      Plaintiff,                     :
                                                     :   COMPLAINT FOR VIOLATIONS OF
            v.                                       :
                                                     :   THE FEDERAL SECURITIES LAWS
 MONTAGE RESOURCES CORPORATION,                      :
                                                     :   JURY TRIAL DEMANDED
 RANDALL M. ALBERT, MARK E.
 BURROUGHS, JR., DON DIMITRIEVICH,                   :
                                                     :
 RICHARD D. PATERSON, D. MARTIN                      :
 PHILLIPS, JOHN K. REINHART, and                     :
 DOUGLAS E. SWANSON, JR.,                            :
                                                     :
                      Defendants.                    :


       Plaintiff Joshua Widrick (“Plaintiff”), by and through his undersigned counsel, for his

complaint against defendants, alleges upon personal knowledge with respect to himself, and upon

information and belief based upon, inter alia, the investigation of counsel as to all other allegations

herein, as follows:

                         NATURE AND SUMMARY OF THE ACTION

       1.        This is an action brought by Plaintiff against Montage Resources Corporation

(“Montage” or the “Company”) and the members of its Board of Directors (the “Board” or the

“Individual Defendants”) for their violations of Sections 14(a) and 20(a) of the Securities

Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a), and U.S. Securities and

Exchange Commission (“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9, and to enjoin the vote on a

proposed transaction, pursuant to which Montage will be acquired by Southwestern Energy

Company (“Southwestern”) (the “Proposed Transaction”).

       2.        On August 12, 2020, Montage and Southwestern issued a joint press release

announcing that they had entered into an Agreement and Plan of Merger dated August 12, 2020
             Case 1:20-cv-09101 Document 1 Filed 10/29/20 Page 2 of 15




(the “Merger Agreement”) to sell Montage to Southwestern. Under the terms of the Merger

Agreement, each Montage stockholder will receive 1.8656 shares of Southwestern common stock

for each share of Montage common stock they own (the “Merger Consideration”). Upon

completion of the Proposed Transaction, Southwestern stockholders will own approximately 90%

and Montage stockholders will own approximately 10% of the combined company.

        3.       On October 6, 2020, Montage filed a Schedule 14A Definitive Proxy Statement

(the “Proxy Statement”) with the SEC. The Proxy Statement, which recommends that Montage

stockholders vote in favor of the Proposed Transaction, omits or misrepresents material

information concerning, among other things: (i) the Company’s and Southwestern’s financial

projections and the data and inputs underlying the financial valuation analyses that support the

fairness opinion provided by the Company’s financial advisor, Barclays Capital Inc. (“Barclays”);

(ii) Barclays’ potential conflicts of interest; and the background of the Proposed Transaction.

Defendants authorized the issuance of the false and misleading Proxy Statement in violation of

Sections 14(a) and 20(a) of the Exchange Act.

        4.       In short, unless remedied, Montage’s public stockholders will be irreparably

harmed because the Proxy Statement’s material misrepresentations and omissions prevent them

from making a sufficiently informed voting decision on the Proposed Transaction. Plaintiff seeks

to enjoin the stockholder vote on the Proposed Transaction unless and until such Exchange Act

violations are cured.

                                  JURISDICTION AND VENUE

        5.       This Court has jurisdiction over the claims asserted herein for violations of Sections

14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder pursuant to

Section 27 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1331 (federal question

jurisdiction).



                                                  -2-
             Case 1:20-cv-09101 Document 1 Filed 10/29/20 Page 3 of 15




       6.      This Court has jurisdiction over the defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper in this District pursuant to 28 U.S.C. § 1391 because defendants

are found or are inhabitants or transact business in this District. Montage’s common stock trades

on the New York Stock Exchange which is headquartered in this District, rendering venue in this

District appropriate.

                                          THE PARTIES

       8.      Plaintiff is, and has been at all times relevant hereto, a continuous stockholder of

Montage.

       9.      Defendant Montage is a Delaware corporation with its principal executive offices

located at 122 West John Carpenter Freeway, Suite 300, Irving, Texas 75039. The Company is an

exploration and production company with approximately 195,000 net effective core undeveloped

acres currently focused on the Utica and Marcellus Shales of Southeast Ohio, West Virginia and

North Central Pennsylvania. Montage’s common stock trades on the New York Stock Exchange

under the ticker symbol “MR.”

       10.     Defendant Randall M. Albert (“Albert”) has served as Chairman of the Board since

December 2019 and as a director of the Company since June 2014.

       11.     Defendant Mark E. Burroughs, Jr. (“Burroughs”) has been a director of the

Company since January 2011.

       12.     Defendant Don Dimitrievich (“Dimitrievich”) has been a director of the Company

since February 2019.




                                                -3-
             Case 1:20-cv-09101 Document 1 Filed 10/29/20 Page 4 of 15




       13.      Defendant Richard D. Paterson (“Paterson”) has been a director of the Company

since June 2014.

       14.      Defendant D. Martin Phillips (“Phillips”) has been a director of the Company since

January 2011.

       15.      Defendant John K. Reinhart (“Reinhart”) has been President, Chief Executive

Officer (“CEO”) and a director of the Company since February 2019.

       16.      Defendant Douglas E. Swanson, Jr. (“Swanson”) has been a director of the

Company since January 2011.

       17.      Defendants identified in paragraphs 10-16 are referred to herein as the “Board” or

the “Individual Defendants.”

                               OTHER RELEVANT ENTITIES

       18.      Southwestern is a Delaware corporation with its principal executive offices located

at 1000 Energy Drive, Spring, Texas 77389. It is an independent energy company engaged in

natural gas, natural gas liquids (“NGLs”) and oil exploration, development, production and the

related marketing of natural gas, oil and NGLs produced in its operations. Southwestern’s

common stock trades on the New York Stock Exchange under the ticker symbol “SWN.”

                               SUBSTANTIVE ALLEGATIONS

Background of the Company

       19.      Formed in 2014, Montage is an independent exploration and production company

engaged in the acquisition and development of oil and natural gas properties in the Appalachian

Basin. On February 28, 2019, Montage completed a business combination with Blue Ridge

Mountain Resources, Inc., and immediately thereafter, the Company changed its legal name from

“Eclipse Resources Corporation” to “Montage Resources Corporation.”

       20.      As of June 30, 2020, the Company had assembled an acreage position



                                               -4-
                    Case 1:20-cv-09101 Document 1 Filed 10/29/20 Page 5 of 15




approximating 231,300 net surface acres in Eastern Ohio, 34,900 net surface acres in Pennsylvania,

and 58,300 net surface acres in West Virginia, which excludes any acreage currently pending title.

          21.        As of June 30, 2020, Montage had approximately 183,700 net acres in the Utica

Shale fairway (the “Utica Core Area”) and approximately 56,500 net acres of stacked pay

opportunity which are prospective for the highly liquids rich area of the Marcellus Shale in Eastern

Ohio and West Virginia (the “Marcellus Area”). Montage is the operator of approximately 92%

of its net acreage within the Utica Core Area and Marcellus Area.

          22.        As of June 30, 2020, Montage was operating one horizontal rig. It had average

daily production for the three months ended June 30, 2020 of approximately 551.7 million cubic

feet of gas equivalent (“MMcfe”) comprised of approximately 83% natural gas, 12% NGLs and

5% oil.

The Proposed Transaction

          23.        On August 12, 2020, Montage and Southwestern issued a joint press release

announcing the Proposed Transaction. The press release states, in relevant part:

          SPRING, Texas--Southwestern Energy Company (NYSE: SWN) and Montage
          Resources Corporation (NYSE: MR) today announced that they have entered into
          a definitive merger agreement under which Southwestern Energy will acquire
          Montage Resources in an all-stock transaction. Based on the 3-day average closing
          share prices of the companies as of August 11, 2020 and under the terms of the
          agreement, Montage Resources shareholders will receive 1.8656 shares of
          Southwestern for each Montage Resources share. The transaction is expected to
          close in the fourth quarter of 2020, subject to customary closing conditions,
          including the approval of the Montage Resources shareholders.

          Highlights include:

                •    Represents a step change in free cash flow; approximately $100 million
                     annual free cash flow beginning in 2021 based on current strip pricing;

                •    Accretive to per share financial metrics as well as leverage, margin and
                     returns;




                                                   -5-
                 Case 1:20-cv-09101 Document 1 Filed 10/29/20 Page 6 of 15




             •    Anticipated synergies of approximately $30 million in annual G&A savings
                  captured following the transaction close, in addition to operational
                  efficiencies;

             •    Maintains peer leading maturity runway and strong balance sheet;

             •    Combined company will be the third largest producer in Appalachia,
                  expected total equivalent production of approximately 3 Bcfe per day; and

             •    Enhances economic inventory, with investment opportunities in proven,
                  high-return Marcellus super rich and core Utica dry gas windows.

       “This is an exciting step for Southwestern as we expand our Appalachia footprint
       with the high-quality assets of Montage. As we have consistently stated, we are
       firm believers in the benefits of value-creating consolidation. This transaction
       further solidifies the Company’s position as a premier Appalachia operator and
       provides additional scale and synergies strengthened by our leading operational
       execution. Consistent with our strategy, this transaction is expected to deliver
       increased free cash flow, improved returns and long-term value to shareholders,”
       said Bill Way, Southwestern Energy President and Chief Executive Officer.

       Way continued, “This acquisition is expected to deliver on all criteria of an
       accretive, value-adding transaction for the shareholders of both Southwestern
       Energy and Montage Resources. Southwestern Energy has consistently and
       methodically taken steps to enhance its resilience over the last few years, and this
       transaction solidifies that path and delivers on the commitment to responsibly
       manage the balance sheet and return to free cash flow.”

       John Reinhart, President and CEO of Montage Resources, commented, “This
       transaction creates a compelling opportunity for both Southwestern Energy and
       Montage Resources shareholders to benefit from the strength of the consolidated
       company. The combination creates a Company of substantial scale with
       capabilities to enhance cash flow generation and a strong balance sheet that
       provides opportunities for enhanced shareholder value creation. We appreciate all
       of the great work by Montage employees in forming a very attractive business that
       will continue to build upon the success of Southwestern Energy.”

       Concurrently, Southwestern also commenced a registered underwritten public
       offering of 55,000,000 shares of its common stock, with the proceeds expected to
       be used to retire a portion of Montage Resources’ 8.875% Senior Notes due 2023.
       The remaining portion of the Montage notes outstanding have the potential to be
       refinanced opportunistically.

Insiders’ Interests in the Proposed Transaction

       24.        Montage insiders are the primary beneficiaries of the Proposed Transaction, not the




                                                 -6-
               Case 1:20-cv-09101 Document 1 Filed 10/29/20 Page 7 of 15




Company’s public stockholders. The Board and the Company’s executive officers are conflicted

because they will have secured unique benefits for themselves from the Proposed Transaction not

available to Plaintiff and the public stockholders of Montage.

         25.    Notably, Company insiders stand to reap substantial financial benefits for securing

the deal with Southwestern. Pursuant to the Merger Agreement, all outstanding restricted stock

awards will vest and convert into the right to receive cash payments. The following tables set forth

the number of restricted stock awards held by Company insiders:




         26.    In addition, if they are terminated in connection with the Proposed Transaction,

Montage insiders stand to receive substantial cash severance payments as set forth in the following

table:




The Proxy Statement Contains Material Misstatements or Omissions

         27.    The defendants filed a materially incomplete and misleading Proxy Statement with

the SEC and disseminated it to Montage’s stockholders. The Proxy Statement misrepresents or

omits material information that is necessary for the Company’s stockholders to make an informed




                                               -7-
             Case 1:20-cv-09101 Document 1 Filed 10/29/20 Page 8 of 15




decision whether to vote in favor of the Proposed Transaction.

       28.     Specifically, as set forth below, the Proxy Statement fails to provide Company

stockholders with material information or provides them with materially misleading information

concerning, among other things: (i) the Company’s and Southwestern’s financial projections and

the data and inputs underlying the financial valuation analyses that support the fairness opinion

provided by the Company’s financial advisor, Barclays; (ii) Barclays’ potential conflicts of

interest; and the background of the Proposed Transaction. Accordingly, Montage stockholders are

being asked to vote for the Proposed Transaction without all material information at their disposal.

Material Omissions Concerning Montage’s and Southwestern’s Financial Projections and
Barclays’ Financial Analyses

       29.     The Proxy Statement omits material information regarding Montage management’s

and Southwestern management’s respective financial projections.

       30.     For example, with respect to each of Montage’s and Southwestern’s projections,

the Proxy Statement fails to disclose all line items used to calculate (a) EBITDAX, (b) cash flow

from operating activities, and (c) free cash flow.

       31.     Additionally, the Proxy Statement omits material information regarding Barclays’

financial analyses.

       32.     The Proxy Statement describes Barclays’ fairness opinion and the various valuation

analyses performed in support of its opinion. However, the description of Barclays’ fairness

opinion and analyses fails to include key inputs and assumptions underlying these analyses.

Without this information, as described below, Montage’s public stockholders are unable to fully

understand these analyses and, thus, are unable to determine what weight, if any, to place on

Barclays’ fairness opinion in determining whether to vote in favor of the Proposed Transaction.

       33.     With respect to Barclays’ Net Asset Value Analysis, the Proxy Statement fails to




                                                -8-
             Case 1:20-cv-09101 Document 1 Filed 10/29/20 Page 9 of 15




disclose: (i) the future after-tax cash flows utilized, and all underlying line items; (ii) the after-

tax general and administrative costs for both Montage and Southwestern; (iii) the other capital

expenditure and cost adjustments for Montage; (iii) the value of hedges for each of Montage and

Southwestern; (iv) the drilling and completion costs for both Montage and Southwestern; (v) the

value of the midstream and marketing earnings for Southwestern; (vi) the value of firm

transportation commitment shortfalls for Southwestern; and (vii) the carryover basis and NOL

balances for both Montage and Southwestern; and (viii) the range of discount rates utilized as well

as a quantification of the inputs and assumptions underlying the range.

       34.     With respect to Barclays’ Selected Comparable Company Analysis, the Proxy

Statement fails to disclose the individual multiples and financial metrics for each company

analyzed by Barclays.

       35.     With respect to Barclays’ Selected Comparable Transactions Analysis, the Proxy

Statement fails to disclose the individual multiples and financial metrics for each transaction

analyzed by Barclays.

       36.     With respect to Barclays’ Pro Forma Merger Consequences Analysis, the Proxy

Statement fails to disclose: (i) the range of valuation multiples applied to the Montage EBITDAX

for 2021; and (ii) the specific accretion and dilution figures resulting from the analysis.

       37.     With respect to Barclays’ Transaction Premium Analysis, the Proxy Statement fails

to disclose the individual premiums for each of the transactions analyzed.

       38.     With respect to Barclays’ Equity Research Analyst Price Target Analysis, the Proxy

Statement fails to disclose the individual price targets for Montage and the sources thereof.

       39.     Without such undisclosed information, Montage stockholders cannot evaluate for

themselves whether the financial analyses performed by Barclays were based on reliable inputs




                                                -9-
             Case 1:20-cv-09101 Document 1 Filed 10/29/20 Page 10 of 15




and assumptions or whether they were prepared with an eye toward ensuring that a positive fairness

opinion could be rendered in connection with the Proposed Transaction. In other words, full

disclosure of the omissions identified above is required in order to ensure that stockholders can

fully evaluate the extent to which Barclays’ opinion and analyses should factor into their decision

whether to vote in favor of or against the Proposed Transaction.

       40.      The omission of this material information renders the statements in the “Certain

Unaudited Forecasted Financial Information” and “Opinion of Montage’s Financial Advisor”

sections of the Proxy Statement false and/or materially misleading in contravention of the

Exchange Act.

Material Omissions Concerning Barclays’ Potential Conflicts of Interest

       41.      The Proxy Statement fails to disclose material information concerning the potential

conflicts of interest faced by Barclays.

       42.      The Proxy Statement sets forth:

       [I]n the past two years, Barclays has performed and received fees for certain
       financial advisory services to Blue Ridge Mountain Resources, Inc. in connection
       with its merger with Eclipse Resource Corporation announced in August 2018.
       Montage is the resulting combined entity of such merger transaction. Further, an
       affiliate of Barclays is a lender under Montage’s existing revolving line of credit
       facility.

Proxy Statement at 78. The Proxy Statement further states:

       In addition, Barclays and its affiliates in the past have provided, currently are
       providing, or in the future may provide, investment banking services to EnCap, and
       certain of its affiliates and portfolio companies and have received or in the future
       may receive customary fees for rendering such services, including (i) having acted
       or acting as financial advisor to EnCap, certain of its affiliates and/or portfolio
       companies in connection with certain mergers and acquisition transactions;
       (ii) having acted or acting as arranger, bookrunner and/or lender for EnCap, certain
       of its affiliates and/or portfolio companies in connection with the financing for
       various acquisition transactions; and (iii) having acted or acting as underwriter,
       initial purchaser and placement agent for various equity and debt offerings
       undertaken by EnCap, certain of its affiliates and/or portfolio companies.




                                               - 10 -
             Case 1:20-cv-09101 Document 1 Filed 10/29/20 Page 11 of 15




Id. at 78-79. The Proxy Statement fails, however, to disclose the compensation Barclays received

for the services performed for the Company and EnCap.

       43.     Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.

       44.     The omission of this material information renders the statements in the “Opinion of

Montage’s Financial Advisor” section of the Proxy Statement false and/or materially misleading

in contravention of the Exchange Act.

Material Omissions Concerning the Background of the Proposed Transaction

       45.     The Proxy Statement fails to disclose material information concerning the

background leading to the Proposed Transaction.

       46.     For example, the Proxy Statement sets forth:

       On February 4, 2020, Montage and Company B executed a mutual confidentiality
       agreement, and Montage provided Company B with access to an electronic data-
       room. The confidentiality agreement contained a customary reciprocal standstill
       provision and a provision prohibiting either party from requesting or proposing to
       waive, terminate or amend the standstill provision.

Id. at 41, 43. The Proxy Statement similarly states that the Company entered into confidentiality

agreements with Southwestern and parties identified in the Proxy Statement as “Company A” and

“Company C.” The Proxy Statement fails to disclose whether the non-disclosure agreements

contained “don’t-ask, don’t-waive” (“DADW”) standstill provisions that are still in effect.

Critically, although the Proxy Statement states that the confidentiality agreements the Company

entered into with Southwestern, Company A and Company C included “fall away” provisions that

would render the standstill provision inoperative under certain circumstances, the Proxy Statement

fails to disclose whether the confidentiality agreement entered into with Company B contained a




                                               - 11 -
                Case 1:20-cv-09101 Document 1 Filed 10/29/20 Page 12 of 15




similar “fall away” provision or if the Company B is currently precluded from making a topping

bid for the Company.

          47.     The omission of this information renders the statements in the “Background of the

Merger” section of the Proxy Statement false and/or materially misleading in contravention of the

Exchange Act.

          48.     The Individual Defendants were aware of their duty to disclose the above-

referenced omitted information and acted negligently (if not deliberately) in failing to include this

information in the Proxy Statement. Absent disclosure of the foregoing material information prior

to the stockholder vote on the Proposed Transaction, Plaintiff and the other stockholders of

Montage will be unable to make an informed voting decision in connection with the Proposed

Transaction and are thus threatened with irreparable harm warranting the injunctive relief sought

herein.

                                        CLAIMS FOR RELIEF

                                                 COUNT I

                Claims Against All Defendants for Violations of Section 14(a) of the
                     Exchange Act and Rule 14a-9 Promulgated Thereunder

          49.     Plaintiff repeats all previous allegations as if set forth in full.

          50.     During the relevant period, defendants disseminated the false and misleading Proxy

Statement specified above, which failed to disclose material facts necessary to make the

statements, in light of the circumstances under which they were made, not misleading in violation

of Section 14(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder.

          51.     By virtue of their positions within the Company, the defendants were aware of this

information and of their duty to disclose this information in the Proxy Statement. The Proxy

Statement was prepared, reviewed, and/or disseminated by the defendants. It misrepresented




                                                    - 12 -
             Case 1:20-cv-09101 Document 1 Filed 10/29/20 Page 13 of 15




and/or omitted material facts, including material information about Montage and Southwestern’s

financial projections relied upon by Barclays for its financial analyses, the data and inputs

underlying the valuation analyses performed by Barclays, Barclays’ potential conflicts of interest,

and the background of the Proposed Transaction. The defendants were at least negligent in filing

the Proxy Statement with these materially false and misleading statements.

       52.     The omissions and false and misleading statements in the Proxy Statement are

material in that a reasonable stockholder would consider them important in deciding how to vote

on the Proposed Transaction.

       53.     By reason of the foregoing, the defendants have violated Section 14(a) of the

Exchange Act and SEC Rule 14a-9(a) promulgated thereunder.

       54.     Because of the false and misleading statements in the Proxy Statement, Plaintiff is

threatened with irreparable harm, rendering money damages inadequate. Therefore, injunctive

relief is appropriate to ensure defendants’ misconduct is corrected.

                                             COUNT II

                 Claims Against the Individual Defendants for Violations of
                            Section 20(a) of the Exchange Act

       55.     Plaintiff repeats all previous allegations as if set forth in full.

       56.     The Individual Defendants acted as controlling persons of Montage within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Montage, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the false statements contained in the Proxy Statement

filed with the SEC, they had the power to influence and control and did influence and control,

directly or indirectly, the decision-making of the Company, including the content and

dissemination of the various statements which Plaintiff contends are false and misleading.




                                                 - 13 -
             Case 1:20-cv-09101 Document 1 Filed 10/29/20 Page 14 of 15




       57.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       58.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the securities violations

as alleged herein, and exercised the same. The Proxy Statement at issue contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed Transaction. They

were, thus, directly involved in the making of the Proxy Statement.

       59.     In addition, as the Proxy Statement sets forth at length, and as described herein, the

Individual Defendants were each involved in negotiating, reviewing, and approving the Proposed

Transaction. The Proxy Statement purports to describe the various issues and information that

they reviewed and considered—descriptions the Company directors had input into.

       60.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       61.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and SEC Rule 14a-

9, promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of defendants’ conduct, Montage’s stockholders

will be irreparably harmed.

                                     PRAYER FOR RELIEF




                                                - 14 -
            Case 1:20-cv-09101 Document 1 Filed 10/29/20 Page 15 of 15




       WHEREFORE, Plaintiff demands judgment and preliminary and permanent relief,

including injunctive relief, in his favor on behalf of Montage, and against defendants, as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

               concert with them from proceeding with, consummating, or closing the Proposed

               Transaction and any vote on the Proposed Transaction, unless and until defendants

               disclose and disseminate the material information identified above to Montage

               stockholders;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

               setting it aside or awarding rescissory damages to Plaintiff;

       C.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the Exchange Act,

               as well as SEC Rule 14a-9 promulgated thereunder;

       D.      Awarding Plaintiff the costs of this action, including reasonable allowance for

               Plaintiff’s attorneys’ and experts’ fees; and

       E.      Granting such other and further relief as this Court may deem just and proper.

                                        JURY DEMAND

Plaintiff demands a trial by jury.
 Dated: October 29, 2020                                       WEISSLAW LLP

                                                        By
                                                               Richard A. Acocelli
                                                               1500 Broadway, 16th Floor
                                                               New York, New York 10036
                                                               Telephone: (212) 682-3025
                                                               Facsimile: (212) 682-3010
                                                               Email: racocelli@weisslawllp.com

                                                               Attorneys for Plaintiff




                                               - 15 -
